EXHIBIT 10.10

 

Amendment of Agreement Re: Change in Control

 

This Amendment (the “Amendment”) is entered into as of December 31, 2007, by and
between John M. Radak, an individual (“Executive”), and Quidel Corporation, a
Delaware corporation (“Quidel”) in connection with that certain Agreement Re:
Change in Control (the “CIC Agreement”), entered into as of December 18, 2006,
by and between Executive and Quidel.  Terms which are not otherwise defined in
this Amendment shall have the same meanings accorded to them in the CIC
Agreement.

 

Background

 

WHEREAS, the IRS issued final regulations on April 10, 2007 interpreting the
rules and standards under Section 409A of the Internal Revenue Code
(“Section 409A”) as it relates to deferred pay arrangements; and

 

WHEREAS, Section 409A impacts the CIC Agreement, and Executive and Quidel desire
to bring the CIC Agreement into documentary compliance with Section 409A based
on the terms and conditions herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, Executive
and Quidel hereby agree as follows:

 

1.             Update of Section 5(a).  The parties agree that
Section 5(a) should be deleted in its entirety and replaced with the following:

 

“(a)         Executive voluntarily terminates his employment with the Company
and its affiliated companies.  Executive, however, shall not be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if, following, or within thirty (30) days prior to, the Change in
Control, Executive’s base salary is reduced or adversely modified in any
material respect, or Executive’s authority or duties are materially changed, and
subsequent to such reduction, modification or change Executive elects to
terminate his employment with the Company and its affiliated companies within
sixty (60) days following such reduction, modification or change after having
given the Company at least thirty (30) days notice of the same and a reasonable
opportunity to cure during such 30-day notice period.  For such purposes,
Executive’s authority or duties shall conclusively be considered to have been
“materially changed” if, without Executive’s express and voluntary written
consent, there is any substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship, general working environment (including without limitation
secretarial and staff support, offices, and frequency and mode of travel), or
if, without Executive’s express and voluntary written consent, Executive’s job
location is transferred to a site more than twenty-five (25) miles away from his
place of employment thirty (30) days prior to the Change in Control.  In this
regard as well, Executive’s authority and duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, Executive no longer holds the same title or no longer
has the same authority and responsibilities or no longer has the

 

--------------------------------------------------------------------------------


 

same reporting responsibilities, in each case with respect and as to a publicly
held parent company which is not controlled by another entity or person.”

 

2.             Update of Section 6(b).  The parties agree that
Section 6(b) should be deleted in its entirety and replaced with the following:

 

“(b)         [Intentionally Deleted.]”

 

3.             New Section 6(d).  The parties agree that a new
Section 6(d) shall be added to the CIC Agreement immediately following
Section 6(c):

 

“(d)         Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Executive’s termination of employment with the Company,
Executive is a “specified employee” as defined in Section 409A of the Code, and
one or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement (or any portion thereof) would become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (the “Section 409A Taxes”) if
provided at the time otherwise required under this Agreement, no such payment or
benefit will be provided under this Agreement until the earlier of (a) the date
which is six (6) months after Executive’s “separation from service” or (b) the
date of Executive’s death, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes.  The
provisions of this Section 6(d) shall only apply to the minimum extent required
to avoid Executive’s incurrence of any Section 409A Taxes.  In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.”

 

4.             Miscellaneous.  This Amendment may be executed in counterparts,
including counterparts transmitted by facsimile, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument.  No
other changes or modifications are made to the CIC Agreement by this Amendment,
and all other terms and conditions in the CIC Agreement remain in full force and
effect as set forth therein.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

 

John M. Radak

 

 

 

 

By:

/s/ John M. Radak

 

Name:

John M. Radak

 

 

 

 

Quidel Corporation,

 

a Delaware corporation

 

 

 

 

By:

/s/ Caren L. Mason

 

Name:

Caren L. Mason

 

Title:

President and

 

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------